Dismiss and Opinion Filed September 3, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00274-CV

             IN THE INTEREST OF B.H. AND R.H., CHILDREN

                On Appeal from the 429th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 429-55282-2018

                         MEMORANDUM OPINION
                  Before Justices Molberg, Carlyle, and Browning
                            Opinion by Justice Molberg
      Appellant’s brief in this case is overdue. By postcard dated June 9, 2020, we

notified appellant the time for filing appellant’s brief had expired. We directed

appellant to file a brief and an extension motion within ten days. We cautioned

appellant that failure to file a brief and an extension motion would result in the

dismissal of this appeal without further notice. To date, appellant has not filed a

brief, filed an extension motion, or otherwise corresponded with the Court regarding

the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Ken Molberg//
                                           KEN MOLBERG
200274f.p05                                JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF B.H. AND                  On Appeal from the 429th Judicial
R.H., CHILDREN                               District Court, Collin County, Texas
                                             Trial Court Cause No. 429-55282-
No. 05-20-00274-CV                           2018.
                                             Opinion delivered by Justice
                                             Molberg. Justices Carlyle and
                                             Browning participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 3rd day of September, 2020.




                                       –3–